PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Anderson, Albert, Virgil
Application No. 12/077,917
Filed: 24 Mar 2008
Patent No 8,325,009
Issued:  4 Dec 2012
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition to accept an unintentionally delayed payment of the maintenance fee in an expired patent under 37 CFR 1.378(b), filed March 23, 2021.

The petition under 37 CFR 1.378(b) is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.378(b).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required.

The above-identified patent issued December 4, 2012.  Accordingly, the four year maintenance fee could have been paid during the period from December 4, 2015 through June 4, 2016 without surcharge, or with a 6 month late payment surcharge during the period from June 5, 2016 through December 4, 2016.  No four year maintenance fee having been received, the patent expired on December 5, 2016.

Patentee filed a petition to accept the unintentionally delayed payment of the maintenance fee on May 27, 2020, together with payment of the petition fee ($1000) and the eight year maintenance fee ($1880).  However, the petition was dismissed in a decision mailed on July 30, 2020.  The decision explained that the patent had been expired for longer than two years, and as such, requested that Patentee account for the delay in filing the petition.  The decision set a two month, extendable period for reply.  Therefore, the last day a reply could have been timely filed, with the maximum five month extension of time, was March 1, 2021.  

With the instant renewed petition, Petitioner has provided an explanation for the delay in filing the initial petition.  However, the instant renewed petition was not timely filed in response to the July 30, 2020 decision.  As such, Petitioner must file a new petition and pay a new petition fee.  No further payment of the maintenance fees is necessary.
Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS	
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web

Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207.

/Cliff Congo/

Cliff Congo
Attorney Advisor
Office of Petitions